I agree that appellees owe appellant interest on the money due under the lease from the date of breach to the date of payment. This court awards interest for the entire breach period. I disagree, however, with the amount of interest that *Page 706 
this court would then award for the entire breach period. The majority opinion relies on previous decisions by this court for its conclusion that appellant is owed eighteen percent interest on unpaid rents from date of breach. These earlier decisions were premised on R.C. 1701.68 for the argument that, as state law prohibits corporations from claiming usury in reference to their corporate obligations, there must be no maximum interest rate for corporations. R.C. 1701.68 does state that no corporate "evidence of indebtedness" shall be "set aside, impaired, or adjudged invalid by reason of anything contained in laws prohibiting, usury or regulating interest rates." I agree with the majority opinion that had the contract clearly and specifically stated that the lessee corporation was subject to an eighteen percent interest rate that rate could not be invalidated on the basis of R.C. 1343.03 (A). This contract does not clearly and specifically so state. The question here is not whether appellees may be charged eighteen percent interest on any money due, but rather, whether they should be so charged.
It is clear that appellees are obligated to pay appellant interest on past due amounts called for under the lease agreement, as evidenced by the following' paragraph:
"26. Past-Due Rent
"If Tenant shall fail to pay, when the same is due and payable, any Minimum Rent or any Percentage Rent or other amounts or charges to be paid to Landlord by Tenant as provided in this lease, such unpaid amounts shall bear interest from the due date
thereof to the date of payment at the rate which is the lesser ofeighteen percent (18%) per annum or the maximum interest ratepermitted by law." (Emphasis added.)
Ohio courts recognize the inherent contractual nature of lease agreements and apply traditional contract principles when interpreting their provisions. See Timber Ridge Investment Ltd.v. Marcus (1995), 107 Ohio App. 3d 174, 178, 667 N.E.2d 1283,1285. The rule is well established that where there is doubt or ambiguity in the language of a contract it will be construed strictly against the party who prepared it. McKay Machine Co. v.Rodman (1967), 11 Ohio St. 2d 77, 79, 40 O.O.2d 87, 88-89,228 N.E.2d 304, 306-307; Metro. Elec., Inc. v. Jones (1986),30 Ohio Misc.2d 9, 10, 30 OBR 220, 221-222,506 N.E.2d 950, 952-953.
There is no doubt, in the language of this contract, that the parties intended that interest would be awarded on money due under this contract as of the date of breach, and not the date judgment is awarded because of the breach. Thus, the lessee contracted to pay interest to appellant from the moment rent payment or other money specified by contract was due but hot paid. Paragraph 26 of the *Page 707 
contract is very specific in this regard. Paragraph 26 is not so specific about the amount of interest that must be paid on any money due under the contract.
R.C. 1343.03 (A) sets forth the statutory interest rate that applies to contracts:
"[W]hen money becomes due and payable upon any * * * contract * * *, the creditor is entitled to interest at the rate of tenpercent per annum, and no more, unless a written contract provides a different rate of interest in relation to the money that becomes due and payable, in which case the creditor is entitled to interest at the rate provided in the contract." (Emphasis added.)
Therefore, the "maximum interest rate permitted by law" on any contract is ten percent unless clearly specified otherwise in the contract itself.
Appellant drafted all of the provisions contained in the lease. In its present form, the paragraph that specifies the interest rate to be paid on past due amounts provides an alternative. This provision is therefore ambiguous. Construing the ambiguity strictly against the party that prepared it would entitle appellant to an interest rate of ten percent, ten percent obviously being less than eighteen percent, and thus, the lesser option specifically provided by contract.
This conclusion is inescapable due to one fact: it would have been absurdly easy for appellant, as the drafter of the contract, to draft the provision to require an interest rate of eighteen percent simply by deleting (or even running a line through) the latter part of the phrase. The majority opinion would have us and appellees ignore the last eight words of the last line of Paragraph 26 of their contract. I do not believe this phrase is mere surplus. I believe the parties contracted for an eighteen percent interest rate (which is specifically allowed by R.C.1701.68) only when it is less than the statutory maximum. Since the Ohio statutory interest on contracts is currently ten percent, the parties here contracted for a ten percent rate of interest on all past due amounts, including those that were owed before judgment. *Page 708